 
SUBORDINATION AGREEMENT, dated as of January 31, 2006, by and among Acura
Pharmaceuticals, Inc., a New York corporation (the "Company"), the legal and
beneficial holders of the Watson Note (the "Watson Holders"), the holders of the
June 2005 Notes (the "June 2005 Lenders"), the holders of the September 2005
Notes (the “September 2005 Lenders”), the holders of the November 2005 Notes
(the “November 2005 Lenders”), the holders of the January 2006 Notes (the
“January 2006 Lenders”), Galen Partners III, L.P., a Delaware limited
partnership, as agent for the Watson Holders, the June 2005 Lenders, the
September 2005 Lenders, the November 2005 Lenders and the January 2006 Lenders
(in such capacity, the "Agent") and the Grantors listed on the signature pages
hereof.
 
RECITALS
 
(A)  Certain capitalized terms used in this Agreement without definition have
the meaning ascribed to them in Section 1 below.
 
(B)  WHEREAS, Watson Pharmaceuticals, Inc., a Nevada corporation ("Watson") and
the Company have entered into a Loan Agreement dated March 29, 2000 (such
agreement, as supplemented, amended or otherwise modified from time to time,
including, without limitation, as amended through the Third Amendment to Loan
Agreement dated February 6, 2004, the "Watson Loan Agreement") pursuant to which
Watson agreed to extend certain funds to the Company. The Company’s obligation
to pay the principal amount of, and interest on, the Watson Term Loan is now
evidenced by a secured promissory note dated as of December 20, 2002 (the
"Watson Note") which is secured by (i) a lien on and security interest in the
Company Personal Property granted pursuant to the Watson Security Agreement
dated March 29, 2000 between the Company and Watson (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "Watson Security
Agreement"), (ii) collateral assignments of the Company Assignable Property
pursuant to the Watson Security Agreement or otherwise (such collateral
assignments, as amended, supplemented, or otherwise modified from time to time,
collectively the “Watson Assignments”), and (iii) a lien on and security
interest in the Company Investment Property pursuant to a Stock Pledge Agreement
between the Company and Watson (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "Watson Stock Pledge Agreement").
 
(C)  WHEREAS, in connection with, and in order to support the obligations of the
Company under, the Watson Loan Agreement, each of the Guarantors has guaranteed
the Company’s obligations under the Watson Term Loan and has undertaken certain
additional obligations pursuant to the Continuing Unconditional Secured Guaranty
by each Guarantor dated March 29, 2000 (each such guaranty and all other
obligations of each of the Guarantors under the Watson Loan Agreement, in each
case, as they may be amended, supplemented or otherwise modified from time to
time, a "Watson Guaranty"). The Watson Guaranties are secured by (i) a lien on
and security interest in the Guarantor Personal Property of each Guarantor
granted pursuant to a Guarantors General Security Agreement dated March 29, 2000
between the Guarantors and Watson (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "Watson Guarantors General Security
Agreement"), (ii) collateral assignments of the Guarantor Assignable Property of
each Guarantor pursuant to the Watson Guarantors General Security Agreement or
otherwise (such collateral assignments, as amended, supplemented, or otherwise
modified from time to time, collectively the “Watson Guarantor Assignments”),
and (iii) a mortgage granted by Acura Pharmaceutical Technologies, Inc. to
Watson of its Guarantor Mortgage Property (such mortgage, as amended,
supplemented, or otherwise modified from time to time, the "Watson Mortgage").
 

--------------------------------------------------------------------------------


(D)  WHEREAS, the June 2005 Lenders and the Company have entered into a Loan
Agreement dated as of June 22, 2005 (such agreement, as amended, supplemented,
or otherwise modified from time to time, the "June 2005 Loan Agreement")
pursuant to which the Company has issued the June 2005 Notes. The June 2005
Notes are secured by (i) liens and security interests granted pursuant to the
Company General Security Agreement dated as of June 22, 2005 between the Company
and the Agent (such agreement, as amended, supplemented, or otherwise modified
from time to time, the "June 2005 Company General Security Agreement"), (ii)
collateral assignments of the Company Assignable Property pursuant to the June
2005 Company General Security Agreement or otherwise (such collateral
assignments, as amended, supplemented, or otherwise modified from time to time,
collectively the “June 2005 Assignments”), and (iii) a lien on and security
interest in the Company Investment Property pursuant to a Stock Pledge Agreement
between the Company and the Agent (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "June 2005 Stock Pledge Agreement").
 
(E)  WHEREAS, as a condition to the June 2005 Lenders’ obligation to lend sums
under the June 2005 Loan Agreement and in order to support the Obligations of
the Company under the June 2005 Loan Agreement, each of the Guarantors has
guaranteed the Company’s Obligations under the June 2005 Notes and the June 2005
Loan Agreement and has undertaken certain additional obligations pursuant to the
Continuing Unconditional Secured Guaranty by each Guarantor dated as of June 22,
2005 (each such guaranty and all other obligations of each of the Guarantors
under the June 2005 Loan Agreement, in each case, as they may be amended,
supplemented or otherwise modified from time to time, a "June 2005 Guaranty").
The June 2005 Guaranties are secured by (i) a lien on and security interest in
the Guarantor Personal Property of each Guarantor granted pursuant to a
Guarantors General Security Agreement dated as of June 22, 2005 between the
Guarantors and the Agent (such agreement, as amended, supplemented, or otherwise
modified from time to time, the "June 2005 Guarantors General Security
Agreement") and (ii) collateral assignments of the Guarantor Assignable Property
of each Guarantor pursuant to the June 2005 Guarantors General Security
Agreement or otherwise (such collateral assignments, as amended, supplemented,
or otherwise modified from time to time, collectively the “June 2005 Guarantor
Assignments”).
 
(F)  WHEREAS, the September 2005 Lenders and the Company have entered into a
Loan Agreement dated as of September 16, 2005 (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "September 2005 Loan
Agreement") pursuant to which the Company has agreed to issue the September 2005
Notes. The September 2005 Notes are secured by (i) liens and security interests
granted pursuant to the Company General Security Agreement dated as of September
16, 2005 between the Company and the Agent (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "September 2005
Company General Security Agreement"), (ii) collateral assignments of the Company
Assignable Property pursuant to the September 2005 Company General Security
Agreement or otherwise (such collateral assignments, as amended, supplemented,
or otherwise modified from time to time, collectively the “September 2005
Assignments”), and (iii) a lien on and security interest in the Company
Investment Property pursuant to a Stock Pledge Agreement between the Company and
the Agent (such agreement, as amended, supplemented, or otherwise modified from
time to time, the "September 2005 Stock Pledge Agreement").
 
2

--------------------------------------------------------------------------------


(G)  WHEREAS, as a condition to the September 2005 Lenders’ obligation to lend
sums under the September 2005 Loan Agreement and in order to support the
Obligations of the Company under the September 2005 Loan Agreement, each of the
Guarantors has guaranteed the Company’s Obligations under the September 2005
Notes and the September 2005 Loan Agreement and has undertaken certain
additional obligations pursuant to the Continuing Unconditional Secured Guaranty
by each Guarantor dated as of September 16, 2005 (each such guaranty and all
other obligations of each of the Guarantors under the September 2005 Loan
Agreement, in each case, as they may be amended, supplemented or otherwise
modified from time to time, a "September 2005 Guaranty"). The September 2005
Guaranties are secured by (i) a lien on and security interest in the Guarantor
Personal Property of each Guarantor granted pursuant to a Guarantors General
Security Agreement dated as of September 16, 2005 between the Guarantors and the
Agent (such agreement, as amended, supplemented, or otherwise modified from time
to time, the "September 2005 Guarantors General Security Agreement") and (ii)
collateral assignments of the Guarantor Assignable Property of each Guarantor
pursuant to the September 2005 Guarantors General Security Agreement or
otherwise (such collateral assignments, as amended, supplemented, or otherwise
modified from time to time, collectively the “September 2005 Guarantor
Assignments”).
 
(H)  WHEREAS, the November 2005 Lenders and the Company have entered into a Loan
Agreement dated as of November 9, 2005 (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "November 2005 Loan
Agreement") pursuant to which the Company has issued the November 2005 Notes.
The November 2005 Notes are secured by (i) liens and security interests granted
pursuant to the Company General Security Agreement dated as of November 9, 2005
between the Company and the Agent (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "November 2005 Company General
Security Agreement"), (ii) collateral assignments of the Company Assignable
Property pursuant to the November 2005 Company General Security Agreement or
otherwise (such collateral assignments, as amended, supplemented, or otherwise
modified from time to time, collectively the “November 2005 Assignments”), and
(iii) a lien on and security interest in the Company Investment Property
pursuant to a Stock Pledge Agreement between the Company and the Agent (such
agreement, as amended, supplemented, or otherwise modified from time to time,
the "November 2005 Stock Pledge Agreement").
 
(I)  WHEREAS, as a condition to the November 2005 Lenders’ obligation to lend
sums under the November 2005 Loan Agreement and in order to support the
Obligations of the Company under the November 2005 Loan Agreement, each of the
Guarantors has guaranteed the Company’s Obligations under the November 2005
Notes and the November 2005 Loan Agreement and has undertaken certain additional
obligations pursuant to the Continuing Unconditional Secured Guaranty by each
Guarantor dated as of November 9, 2005 (each such guaranty and all other
obligations of each of the Guarantors under the November 2005 Loan Agreement, in
each case, as they may be amended, supplemented or otherwise modified from time
to time, a "November 2005 Guaranty"). The November 2005 Guaranties are secured
by (i) a lien on and security interest in the Guarantor Personal Property of
each Guarantor granted pursuant to a Guarantors General Security Agreement dated
as of the date hereof between the Guarantors and the Agent (such agreement, as
amended, supplemented, or otherwise modified from time to time, the "November
2005 Guarantors General Security Agreement") and (ii) collateral assignments of
the Guarantor Assignable Property of each Guarantor pursuant to the November
2005 Guarantors General Security Agreement or otherwise (such collateral
assignments, as amended, supplemented, or otherwise modified from time to time,
collectively the “November 2005 Guarantor Assignments”).
 
3

--------------------------------------------------------------------------------


(J)  WHEREAS, in connection with the execution of the November 2005 Loan
Agreement, the Company, Agent, the Watson Holders, the June 2005 Lenders, the
September 2005 Lenders and the November 2005 Lenders entered into a
Subordination Agreement dated as of November 9, 2005 (the “November 2005
Subordination Agreement”).
 
(K)  WHEREAS, the January 2006 Lenders and the Company have entered into a Loan
Agreement dated as of the date hereof (such agreement, as amended, supplemented,
or otherwise modified from time to time, the "January 2006 Loan Agreement")
pursuant to which the Company has agreed to issue the January 2006 Notes. The
January 2006 Notes are, or will be, secured by (i) liens and security interests
granted pursuant to the Company General Security Agreement dated as of the date
hereof between the Company and the Agent (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "January 2006 Company
General Security Agreement"), (ii) collateral assignments of the Company
Assignable Property pursuant to the January 2006 Company General Security
Agreement or otherwise (such collateral assignments, as amended, supplemented,
or otherwise modified from time to time, collectively the “January 2006
Assignments”), and (iii) a lien on and security interest in the Company
Investment Property pursuant to a Stock Pledge Agreement between the Company and
the Agent (such agreement, as amended, supplemented, or otherwise modified from
time to time, the "January 2006 Stock Pledge Agreement").
 
(L)  WHEREAS, as a condition to the January 2006 Lenders’ obligation to lend
sums under the January 2006 Loan Agreement and in order to support the
Obligations of the Company under the January 2006 Loan Agreement, APT has
guaranteed the Company’s Obligations under the January 2006 Notes and the
January 2006 Loan Agreement and has undertaken certain additional obligations
pursuant to the Continuing Unconditional Secured Guaranty by APT dated as of as
of the date hereof (such guaranty and all other obligations of APT under the
January 2006 Loan Agreement, in each case, as they may be amended, supplemented
or otherwise modified from time to time, the "January 2006 Guaranty"). The
January 2006 Guaranty is, or will be, secured by (i) a lien on and security
interest in the Guarantor Personal Property of APT granted pursuant to a
Guarantor’s General Security Agreement dated as of the date hereof between APT
and the Agent (such agreement, as amended, supplemented, or otherwise modified
from time to time, the "January 2006 Guarantor’s General Security Agreement")
and (ii) collateral assignments of the Guarantor Assignable Property of APT
pursuant to the January 2006 Guarantor’s General Security Agreement or otherwise
(such collateral assignments, as amended, supplemented, or otherwise modified
from time to time, collectively the “January 2006 Guarantor Assignments”).
 
4

--------------------------------------------------------------------------------


(M)  WHEREAS, it is a condition to closing under the January 2006 Loan Agreement
that the parties hereto shall have entered into this Agreement to confirm, among
other things, their relative rights with respect to the Company Collateral and
the Guarantor Collateral.
 
(N)  WHEREAS, it is a condition to closing under the November 2005 Loan
Agreement that the parties hereto shall have entered into this Agreement to
confirm, among other things, their relative rights with respect to the Company
Collateral and the Guarantor Collateral.
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter contained, the parties hereto agree as follows:
 
SECTION 1. Definitions.  (a) As used herein, the following terms have the
following meanings:
 
"Agent" has the meaning specified in the introductory paragraph of this
Agreement.
 
this "Agreement" means this Subordination Agreement, as it may be supplemented,
amended or otherwise modified from time to time.
 
“APT” means Acura Pharmaceutical Technologies, Inc., an Indiana corporation.
 
"Bankruptcy Proceeding" means, in the case of any Grantor, each of the
following: (a) any distribution of all or any of the assets of such Grantor upon
the dissolution, winding up, total or partial liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of such Grantor or
its debts, whether in any bankruptcy, insolvency, arrangement, reorganization,
receivership or relief proceeding or similar case or proceeding under any
Federal or state bankruptcy or similar law and (b) any assignment for the
benefit of creditors of any other marshalling of the assets and liabilities of
such Grantor or otherwise.
 
"Cash Obligations" means, as at any time, the Obligations of the Company or any
Guarantor, as applicable, to the extent then payable in cash.
 
"Collateral" means, collectively, the Company Collateral and the Guarantor
Collateral of all Guarantors.
 
"Company" has the meaning specified in the introductory paragraph of this
Agreement.
 
"Company Assignable Property" means, collectively, all of the Company’s leases,
contracts, patents, copyrights, trademarks and service marks, now owned or
existing or hereafter acquired or arising.
 
"Company Collateral" means, collectively, the Company Personal Property, the
Company Assignable Property and Company Investment Property.
 
5

--------------------------------------------------------------------------------


"Company Investment Property" means all of the issued and outstanding shares of
Acura Pharmaceutical Technologies, Inc.
 
"Company Personal Property" means all of the Company’s properties and assets of
whatever nature, tangible or intangible, now owned or existing or hereafter
acquired or arising.
 
"Company Security Documents" means, collectively, the Watson Company Security
Documents, the June 2005 Company Security Documents, the September 2005 Company
Security Documents, the November 2005 Company Security Documents and the January
2006 Company Security Documents.
 
"Grantors" means the Company, Axiom Pharmaceutical Corporation, a Delaware
corporation, and Acura Pharmaceutical Technologies, Inc., an Indiana
corporation, and each other subsidiary or affiliate of the Company that is or
becomes a party to any Security Document or any Guaranty Security Document.
 
"Guarantors" means (i) either or both of Axiom Pharmaceutical Corporation, a
Delaware corporation, and APT, as applicable in the context, and (ii) each other
subsidiary or affiliate of the Company that is or becomes a party to any
Security Document.
 
"Guarantor Assignable Property" means, collectively, in respect of any
Guarantor, all of such Guarantor’s leases, contracts, patents, copyrights,
trademarks and service marks, now owned or existing or hereafter acquired or
arising.
 
"Guarantor Collateral" means, collectively, in respect of any Guarantor, (a) its
Guarantor Personal Property, (b) its Guarantor Assignable Property and (c) if
such Guarantor is APT, its Guarantor Mortgage Property.
 
"Guarantor Mortgage Property" means APT’s real property located at 16235 State
Road 17, Culver, Indiana.
 
"Guarantor Personal Property" means, in respect of a Guarantor, all of such
Guarantor’s properties and assets of whatever nature, tangible or intangible,
now owned or existing or hereafter acquired or arising.
 
"Guarantor Security Documents" means, collectively, the Watson Guarantor
Security Documents, the June 2005 Guarantor Security Documents, the September
2005 Guarantor Security Documents, the November 2005 Guarantor Security
Documents and the January 2006 Guarantor Security Documents.
 
"Guaranty Documents" means, collectively, the Watson Guaranties, the June 2005
Guaranties, the September 2005 Guaranties, the November 2005 Guaranties and the
January 2006 Guaranty.
 
"January 2006 Company General Security Agreement" has the meaning specified in
the recitals.
 
6

--------------------------------------------------------------------------------


"January 2006 Company Security Documents" means, collectively, the January 2006
Company General Security Agreement, the January 2006 Assignments and the January
2006 Stock Pledge Agreement.
 
"January 2006 Guarantor Security Documents" means, collectively, the January
2006 Guarantor’s General Security Agreement and the January 2006 Guarantor
Assignments.
 
"January 2006 Guarantor’s General Security Agreement" has the meaning specified
in the recitals.
 
"January 2006 Guaranty" has the meaning specified in the recitals.
 
"January 2006 Lenders" has the meaning specified in the introductory paragraph
of this Agreement.
 
"January 2006 Loan Agreement" has the meaning specified in the recitals.
 
"January 2006 Loan Maximum Amount" means, at any time, an amount equal to the
sum of (a) the aggregate principal amount of all January 2006 Notes then
outstanding, (b) without duplication, the aggregate amount of unpaid interest
theretofore accrued on the January 2006 Notes, and (c) without duplication, the
aggregate amount of all costs, expenses, fees, indemnities and other amounts
payable in respect of the January 2006 Notes, the January 2006 Loan Agreement,
the January 2006 Guaranty, the January 2006 Company Security Documents and the
January 2006 Guarantor Security Documents.
 
"January 2006 Notes" means the Company’s Secured Promissory Notes (as amended,
supplemented or otherwise modified from time to time) issued from time to time
under the January 2006 Loan Agreement.
 
"January 2006 Stock Pledge Agreement" has the meaning specified in the recitals.
 
"June 2005 Company General Security Agreement" has the meaning specified in the
recitals.
 
"June 2005 Company Security Documents" means, collectively, the June 2005
Company General Security Agreement, the June 2005 Assignments and the June 2005
Stock Pledge Agreement.
 
"June 2005 Guarantor Security Documents" means, collectively, the June 2005
Guarantors General Security Agreement and the June 2005 Guarantor Assignments.
 
"June 2005 Guarantors General Security Agreement" has the meaning specified in
the recitals.
 
"June 2005 Guaranty" has the meaning specified in the recitals.
 
7

--------------------------------------------------------------------------------


"June 2005 Lenders" has the meaning specified in the introductory paragraph of
this Agreement.
 
"June 2005 Loan Agreement" has the meaning specified in the recitals.
 
"June 2005 Loan Maximum Amount" means, at any time, an amount equal to the sum
of (a) the aggregate principal amount of all June 2005 Notes then outstanding,
(b) without duplication, the aggregate amount of unpaid interest theretofore
accrued on the June 2005 Notes, and (c) without duplication, the aggregate
amount of all costs, expenses, fees, indemnities and other amounts payable in
respect of the June 2005 Notes, the June 2005 Loan Agreement, the June 2005
Guaranties, the June 2005 Company Security Documents and the June 2005 Guarantor
Security Documents.
 
"June 2005 Notes" means the Company’s Secured Promissory Notes (as amended,
supplemented or otherwise modified from time to time) issued from time to time
under the June 2005 Loan Agreement.
 
"June 2005 Stock Pledge Agreement" has the meaning specified in the recitals.
 
"Junior Secured Party", as to any item of Collateral, and as to Secured
Creditors purporting to have liens on and securities interests in such item
under the Security Documents, means one such Secured Creditor whose lien on and
security interest in such item (and to the extent such lien on and security
interest in such item) is stated in Section 2 hereof to be junior in right to
the liens and security interests of one or more such other Secured Creditors on
and in such item.
 
"Obligations" of the Company or any Guarantor means, at any time, any loans,
advances, debts, liabilities and obligations of the Company or such Guarantor,
(a) in the case of the Company, under the January 2006 Notes, the January 2006
Loan Agreement, the November 2005 Notes, the November 2005 Loan Agreement, the
September 2005 Notes, the September 2005 Loan Agreement, the June 2005 Notes,
the June 2005 Loan Agreement and the Watson Loan Agreement; and (b) in the case
of any Guarantor, under its Watson Guaranty, its January 2006 Guaranty, its
November 2005 Guaranty, its September 2005 Guaranty and its June 2005 Guaranty,
in each case, whether matured or unmatured, contingent or liquidated and whether
for principal, accrued and unpaid interest (including, without limitation,
interest accruing after the filing of a petition, or other act, initiating a
Bankruptcy Proceeding), accrued and unpaid expenses, indemnities, fees
(including attorneys fees and disbursements) or otherwise, whether or not such
obligations are due and payable at such time.
 
"November 2005 Company General Security Agreement" has the meaning specified in
the recitals.
 
"November 2005 Company Security Documents" means, collectively, the November
2005 Company General Security Agreement, the November 2005 Assignments and the
November 2005 Stock Pledge Agreement.
 
8

--------------------------------------------------------------------------------


"November 2005 Guarantor Security Documents" means, collectively, the November
2005 Guarantors General Security Agreement and the November 2005 Guarantor
Assignments.
 
"November 2005 Guarantors General Security Agreement" has the meaning specified
in the recitals.
 
"November 2005 Guaranty" has the meaning specified in the recitals.
 
"November 2005 Lenders" has the meaning specified in the introductory paragraph
of this Agreement.
 
"November 2005 Loan Agreement" has the meaning specified in the recitals.
 
"November 2005 Loan Maximum Amount" means, at any time, an amount equal to the
sum of (a) the aggregate principal amount of all November 2005 Notes then
outstanding, (b) without duplication, the aggregate amount of unpaid interest
theretofore accrued on the November 2005 Notes, and (c) without duplication, the
aggregate amount of all costs, expenses, fees, indemnities and other amounts
payable in respect of the November 2005 Notes, the November 2005 Loan Agreement,
the November 2005 Guaranties, the November 2005 Company Security Documents and
the November 2005 Guarantor Security Documents.
 
"November 2005 Notes" means the Company’s Secured Promissory Notes (as amended,
supplemented or otherwise modified from time to time) issued from time to time
under the November 2005 Loan Agreement.
 
"November 2005 Stock Pledge Agreement" has the meaning specified in the
recitals.
 
"November 2005 Subordination Agreement" has the meaning specified in the
recitals.
 
"Required January 2006 Lenders" means January 2006 Lenders holding at least
fifty percent (50%) of the outstanding principal amount of the January 2006
Notes.
 
“Required June 2005 Lenders” means June 2005 Lenders holding at least sixty
percent (60%) of the outstanding principal amount under the June 2005 Notes.
 
“Required November 2005 Lenders” means November 2005 Lenders holding at least
fifty percent (50%) of the outstanding principal amount under the November 2005
Notes.
 
“Required Senior Secured Parties” means the Required January 2006 Lenders, the
Required November 2005 Lenders, the Required September 2005 Lenders and the
Required June 2005 Lenders.
 
9

--------------------------------------------------------------------------------


“Required September 2005 Lenders” means September 2005 Lenders holding at least
sixty percent (60%) of the outstanding principal amount under the September 2005
Notes;


“Required Watson Holders” means Watson Holders holding at least sixty percent
(60%) of the outstanding principal amount under the Watson Notes.


"Person" means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
"Secured Creditors" means the Watson Holders, the June 2005 Lenders, the
September 2005 Lenders, the November 2005 Lenders and the January 2006 Lenders,
and their respective agents, permitted successors, transferees and assigns, in
their respective capacities as the beneficiaries under the Security Documents
and the Guaranty Documents, respectively (whether named in such agreement or as
an assignee thereof).
 
"Security Documents" means, collectively, the Company Security Documents and the
Guarantor Security Documents.
 
"Senior Secured Party", as to any item of Collateral, and as to Secured
Creditors purporting to have liens on and security interests in such item under
the Security Documents, means one such Secured Creditor whose lien on and
security interest in such item (and to the extent such lien on and security
interest in such item) is stated in Section 2 hereof to be senior and prior in
right to the liens and security interests of one or more such other Secured
Creditors on and in such item.
 
"September 2005 Company General Security Agreement" has the meaning specified in
the recitals.
 
"September 2005 Company Security Documents" means, collectively, the September
2005 Company General Security Agreement, the September 2005 Assignments and the
September 2005 Stock Pledge Agreement.
 
"September 2005 Guarantor Security Documents" means, collectively, the September
2005 Guarantors General Security Agreement and the September 2005 Guarantor
Assignments.
 
"September 2005 Guarantors General Security Agreement" has the meaning specified
in the recitals.
 
"September 2005 Guaranty" has the meaning specified in the recitals.
 
"September 2005 Lenders" has the meaning specified in the introductory paragraph
of this Agreement.
 
"September 2005 Loan Agreement" has the meaning specified in the recitals.
 
10

--------------------------------------------------------------------------------


"September 2005 Loan Maximum Amount" means, at any time, an amount equal to the
sum of (a) the aggregate principal amount of all September 2005 Notes then
outstanding, (b) without duplication, the aggregate amount of unpaid interest
theretofore accrued on the September 2005 Notes, and (c) without duplication,
the aggregate amount of all costs, expenses, fees, indemnities and other amounts
payable in respect of the September 2005 Notes, the September 2005 Loan
Agreement, the September 2005 Guaranties, the September 2005 Company Security
Documents and the September 2005 Guarantor Security Documents.
 
"September 2005 Notes" means the Company’s Secured Promissory Notes (as amended,
supplemented or otherwise modified from time to time) issued from time to time
under the September 2005 Loan Agreement.
 
"September 2005 Stock Pledge Agreement" has the meaning specified in the
recitals.
 
"Transaction Documents" means, collectively, (a) this Agreement,(b) the January
2006 Loan Agreement, (c) the January 2006 Notes, (d) the November 2005 Loan
Agreement, (e) the November 2005 Notes, (f) the September 2005 Loan Agreement,
(g) the September 2005 Notes, (h) the June 2005 Loan Agreement, (i) the June
2005 Notes, (j) the Watson Loan Agreement, (k) the Watson Note, (l) the Security
Documents, and (m) the Guaranty Documents.
 
"Watson" has the meaning specified in the recitals.
 
"Watson Holders" has the meaning specified in the introductory paragraph of this
Agreement.
 
"Watson Company Security Documents" means, collectively, the Watson Security
Agreement, the Watson Assignments and the Watson Stock Pledge Agreement.
 
"Watson Guarantor Security Documents" means, collectively, the Watson Guarantors
General Security Agreement, the Watson Guarantor Assignments and the Watson
Mortgage.
 
"Watson Guaranty" has the meaning specified in the recitals.
 
"Watson Guarantors General Security Agreement" has the meaning specified in the
recitals.
 
"Watson Loan Agreement" has the meaning specified in the recitals.
 
"Watson Maximum Amount" means, at any time, an amount equal to the sum of (a)
$5,000,000, (b) without duplication, the aggregate amount of unpaid interest
theretofore accrued on the Watson Term Loan and (c) without duplication, the
aggregate amount of all costs, expenses, fees, indemnities and other amounts
payable in respect of the Watson Loan Agreement, the Watson Note, the Watson
Guaranties, the Watson Company Security Documents and the Watson Guarantor
Security Documents.
 
11

--------------------------------------------------------------------------------


"Watson Mortgage" has the meaning specified in the recitals.
 
"Watson Note" has the meaning specified in the recitals.
 
"Watson Security Agreement" has the meaning specified in the recitals.
 
"Watson Stock Pledge Agreement" has the meaning specified in the recitals.
 
"Watson Term Loan" means the term loan in the principal amount of $5,000,000 (as
amended, supplemented, or otherwise modified from time to time) evidenced by the
Watson Note.
 
(b) UCC Terms. Terms defined in Article 9 of the Uniform Commercial Code in
effect in the State of New York (or in any other State, including, without
limitation, the State of Indiana, to the extent that the Uniform Commercial Code
in effect in such State is to be applied pursuant to the terms hereof) and not
otherwise defined herein are used as therein defined.
 
SECTION 2. Priorities.    (a) (i) The parties hereto hereby agree to the
following priorities of interest in the Company Collateral:
 
The liens and securities interests of the January 2006 Lenders (under the
January 2006 Company Security Documents) on and in the Company Collateral,
securing the Company’s Obligations to the January 2006 Lenders (up to an
aggregate amount equal to the January 2006 Loan Maximum Amount in effect from
time to time) shall at all times be senior and prior in right to the liens
thereon and security interests therein of the November 2005 Lenders under the
November 2005 Company Security Documents, the September 2005 Lenders under the
September 2005 Company Security Documents, the June 2005 Lenders under the June
2005 Company Security Documents and the Watson Holders under the Watson Company
Security Documents.
 
The liens and securities interests of the November 2005 Lenders (under the
November 2005 Company Security Documents) on and in the Company Collateral,
securing the Company’s Obligations to the November 2005 Lenders (up to an
aggregate amount equal to the November 2005 Loan Maximum Amount in effect from
time to time) shall at all times be senior and prior in right to the liens
thereon and security interests therein of the September 2005 Lenders under the
September 2005 Company Security Documents, the June 2005 Lenders under the June
2005 Company Security Documents and the Watson Holders under the Watson Company
Security Documents.
 
The liens and securities interests of the September 2005 Lenders (under the
September 2005 Company Security Documents) on and in the Company Collateral,
securing the Company’s Obligations to the September 2005 Lenders (up to an
aggregate amount equal to the September 2005 Loan Maximum Amount in effect from
time to time) shall at all times be senior and prior in right to the liens
thereon and security interests therein of the June 2005 Lenders under the June
2005 Company Security Documents and the Watson Holders under the Watson Company
Security Documents.
 
12

--------------------------------------------------------------------------------


The liens and security interests of the June 2005 Lenders (under the June 2005
Company Security Documents) on and in the Company Collateral, securing the
Company’s Obligations to the June 2005 Lenders (up to an aggregate amount equal
to the June 2005 Loan Maximum Amount in effect from time to time) shall at all
times be senior and prior in right to the liens thereon and security interests
therein of the Watson Holders under the Watson Company Security Documents.
 
The liens and security interests of the Watson Holders (under the Watson Company
Security Documents) on and in the Company Collateral securing the Company’s
Obligations to the Watson Holders (up to an aggregate amount equal to the Watson
Maximum Amount in effect from time to time) shall at all times be junior and
subordinate in right to the liens thereon and security interests therein of the
January 2006 Lenders under the January 2006 Company Security Documents, the
November 2005 Lenders under the November 2005 Company Security Documents, the
September 2005 Lenders under the September 2005 Company Security Documents and
the June 2005 Lenders under the June 2005 Company Security Documents.
 
(ii)  The parties hereto hereby agree to the following priorities of interest in
the Guarantor Collateral of each Guarantor:
 
The liens and security interests of the January 2006 Lenders (under the January
2006 Guarantor Security Documents) on and in the Guarantor Collateral of such
Guarantor, securing such Guarantor’s Obligations under its January 2006 Guaranty
(in respect of the Company’s Obligations to the January 2006 Lenders up to an
aggregate amount equal to the January 2006 Loan Maximum Amount in effect from
time to time) shall at all times be senior and prior in right to the liens
thereon and security interests therein of the November 2005 Lenders under the
November 2005 Guarantor Security Documents, the September 2005 Lenders under the
September 2005 Guarantor Security Documents, the June 2005 Lenders under the
June 2005 Guarantor Security Documents and the Watson Holders under the Watson
Guarantor Security Documents.
 
The liens and security interests of the November 2005 Lenders (under the
November 2005 Guarantor Security Documents) on and in the Guarantor Collateral
of such Guarantor, securing such Guarantor’s Obligations under its November 2005
Guaranty (in respect of the Company’s Obligations to the November 2005 Lenders
up to an aggregate amount equal to the November 2005 Loan Maximum Amount in
effect from time to time) shall at all times be senior and prior in right to the
liens thereon and security interests therein of the September 2005 Lenders under
the September 2005 Guarantor Security Documents, the June 2005 Lenders under the
June 2005 Guarantor Security Documents and the Watson Holders under the Watson
Guarantor Security Documents.
 
The liens and security interests of the September 2005 Lenders (under the
September 2005 Guarantor Security Documents) on and in the Guarantor Collateral
of such Guarantor, securing such Guarantor’s Obligations under its September
2005 Guaranty (in respect of the Company’s Obligations to the September 2005
Lenders up to an aggregate amount equal to the September 2005 Loan Maximum
Amount in effect from time to time) shall at all times be senior and prior in
right to the liens thereon and security interests therein of the June 2005
Lenders under the June 2005 Guarantor Security Documents and the Watson Holders
under the Watson Guarantor Security Documents.
 
13

--------------------------------------------------------------------------------


The liens and security interests of the June 2005 Lenders (under the June 2005
Guarantor Security Documents) on and in the Guarantor Collateral of such
Guarantor, securing such Guarantor’s Obligations under its June 2005 Guaranty
(in respect of the Company’s Obligations to the June 2005 Lenders up to an
aggregate amount equal to the June 2005 Loan Maximum Amount in effect from time
to time) shall at all times be senior and prior in right to the liens thereon
and security interests therein of the Watson Holders under the Watson Guarantor
Security Documents.
 
The liens and security interests of the Watson Holders (under the Watson
Guarantor Security Documents) on and in the Guarantor Collateral of such
Guarantor securing such Guarantor’s Obligations under its Watson Guaranty (in
respect of the Company’s Obligations to the Watson Holders up to an aggregate
amount equal to the Watson Maximum Amount in effect from time to time) shall at
all times be junior and subordinate in right to the liens thereon and security
interests therein of the January 2006 Lenders and the January 2006 Guarantor
Security Documents, the November 2005 Lenders under the November 2005 Guarantor
Security Documents, the September 2005 Lenders under the September 2005
Guarantor Security Documents and the June 2005 Lenders under the June 2005
Guarantor Security Documents.
 
(b)  (i) The parties hereto hereby agree to the following priorities in right of
payment of the Company’s Cash Obligations:
 
The Company’s Cash Obligations under the January 2006 Notes and the January 2006
Loan Agreement (up to an aggregate amount equal to the January 2006 Loan Maximum
Amount in effect from time to time) shall at all times be senior and prior in
right of payment to the Company’s Cash Obligations under the November 2005 Loan
Agreement, the November 2005 Notes, the September 2005 Loan Agreement, the
September 2005 Notes, the June 2005 Loan Agreement, the June 2005 Notes, the
Watson Loan Agreement and the Watson Note.
 
The Company’s Cash Obligations under the November 2005 Notes and the November
2005 Loan Agreement (up to an aggregate amount equal to the November 2005 Loan
Maximum Amount in effect from time to time) shall at all times be senior and
prior in right of payment to the Company’s Cash Obligations under the September
2005 Loan Agreement, the September 2005 Notes, the June 2005 Loan Agreement, the
June 2005 Notes, the Watson Loan Agreement and the Watson Note.
 
The Company’s Cash Obligations under the September 2005 Notes and the September
2005 Loan Agreement (up to an aggregate amount equal to the September 2005 Loan
Maximum Amount in effect from time to time) shall at all times be senior and
prior in right of payment to the Company’s Cash Obligations under the June 2005
Loan Agreement, the June 2005 Notes, the Watson Loan Agreement and the Watson
Note.
 
14

--------------------------------------------------------------------------------


The Company’s Cash Obligations under the June 2005 Notes and the June 2005 Loan
Agreement (up to an aggregate amount equal to the June 2005 Loan Maximum Amount
in effect from time to time) shall at all times be senior and prior in right of
payment to the Company’s Cash Obligations under the Watson Loan Agreement and
the Watson Note.
 
The Company’s Cash Obligations under the Watson Loan Agreement (up to an
aggregate amount equal to the Watson Maximum Amount in effect from time to time)
shall at all time be junior and subordinate in right of payment to the Company’s
Cash Obligations under the November 2005 Notes, the November 2005 Loan
Agreement, the September 2005 Notes, the September 2005 Loan Agreement, the June
2005 Notes and the 2005 Loan Agreement.
 
(ii) The parties hereto hereby agree to the following priorities in right of
payment of each Guarantor’s Cash Obligations:
 
Such Guarantor’s Cash Obligations under its January 2006 Guaranty in respect of
the Company’s Obligations to the January 2006 Lenders (up to an aggregate amount
equal to the January 2006 Loan Maximum Amount in effect from time to time) shall
at all times be senior and prior in right of payment to such Guarantor’s Cash
Obligations under its November 2005 Guaranty, its September 2005 Guaranty, its
June 2005 Guaranty and its Watson Guaranty.
 
Such Guarantor’s Cash Obligations under its November 2005 Guaranty in respect of
the Company’s Obligations to the November 2005 Lenders (up to an aggregate
amount equal to the November 2005 Loan Maximum Amount in effect from time to
time) shall at all times be senior and prior in right of payment to such
Guarantor’s Cash Obligations under its September 2005 Guaranty, its June 2005
Guaranty and its Watson Guaranty.
 
Such Guarantor’s Cash Obligations under its September 2005 Guaranty in respect
of the Company’s Obligations to the September 2005 Lenders (up to an aggregate
amount equal to the September 2005 Loan Maximum Amount in effect from time to
time) shall at all times be senior and prior in right of payment to such
Guarantor’s Cash Obligations under its June 2005 Guaranty and its Watson
Guaranty.
 
Such Guarantor’s Cash Obligations under its June 2005 Guaranty in respect of the
Company’s Obligations to the June 2005 Lenders (up to an aggregate amount equal
to the June 2005 Loan Maximum Amount in effect from time to time) shall at all
times be senior and prior in right of payment to such Guarantor’s Cash
Obligations under its Watson Guaranty.
 
Such Guarantor’s Cash Obligations under its Watson Guaranty in respect of the
Company’s Obligations to the Watson Holders (up to an aggregate amount equal to
the Watson Maximum Amount in effect from time to time) shall at all times be
junior and subordinate in right of payment to such Guarantor’s Cash Obligations
under its January 2006 Guaranty, its November 2005 Guaranty, its September 2005
Guaranty and its June 2005 Guaranty.
 
For the avoidance of doubt, nothing in this Section 2(b) shall apply at any time
to any Obligations of the Company or any Guarantor to the extent that they are
not then Cash Obligations.
 
(c) Except as otherwise provided in Sections 2(a) and 2(b) hereof, no Secured
Creditor shall have any lien or security interest which is prior to the lien and
security interest of any other Secured Creditor in any item of Collateral
covered by the Company Security Documents or the Guarantor Security Documents.
 
15

--------------------------------------------------------------------------------


(d) So long as any Person is a Secured Creditor, the priorities set forth in
this Agreement are applicable irrespective of the order of creation, attachment
or perfection of any lien or security interest arising under the Security
Documents (whether or not such security interests have been perfected) or any
priority that might otherwise be available to such Secured Creditor under
applicable law and notwithstanding any representation or warranty of the Company
or any of the Guarantors to the contrary in any Transaction Document.
 
(e) Each Secured Creditor agrees not to contest, or to bring (or voluntarily
join in) any action or proceeding for the purpose of contesting, the creation,
attachment, validity, enforceability, perfection or priority (as herein
provided) of, or seeking to avoid, the lien and security interest which any
Security Document (as amended or otherwise modified hereby) purports to create
in favor of any other Secured Creditor on or in any item of Collateral. Nothing
herein shall be deemed or construed to prevent any Secured Creditor from
commencing an action or proceeding against any other Secured Creditor to assert
any right or claim it may have arising under or in connection with this
Agreement.
 
(f) Notwithstanding anything to the contrary in this Agreement, in the event of
a Bankruptcy Proceeding of the Company, the November 2005 Lenders hereby agree
as follows, in each case unless otherwise consented to in writing by the
Required January 2006 Lenders:
 
(i) the November 2005 Lenders waive any and all rights to dispute actions taken
by the Required January 2006 Lenders to seek adequate protection with respect to
the collateral securing the January 2006 Notes;
 
(ii) the November 2005 Lenders agree not to seek any form of adequate protection
other than: (A) replacement liens which shall be junior to any replacement liens
granted to the January 2006 Lenders and to any liens securing
debtor-in-possession (“DIP”) financing that has been approved by the Required
January 2006 Lenders, and (B) periodic reports from the Company;
 
(iii) the November 2005 Lenders agree not to oppose the use of cash collateral
as agreed to by the Required January 2006 Lenders and will not oppose the use of
any November 2005 Lenders’ cash collateral; provided, however, that the November
2005 Lenders receive replacement liens. The November 2005 Lenders agree to a
carve out from their collateral equal to any carve out agreed to by the Required
January 2006 Lenders, for example, for fees of the U.S. Trustee and estate
professionals;
 
(iv) the November 2005 Lenders agree not to oppose their liens being primed by
any DIP loan that has been approved by the Required January 2006 Lenders;
provided however, that the November 2005 Lenders receive replacement liens
junior to the liens securing the DIP loan and the replacement liens received by
the January 2006 Lenders. Notwithstanding the foregoing, the November 2005
Lenders reserve all rights to oppose other aspects of any DIP loan that could be
asserted if they held unsecured debt;
 
16

--------------------------------------------------------------------------------


(v) in the event of a sale or sales of an asset or assets by the Company that
has been approved by the Required January 2006 Lenders in a bankruptcy case, the
November 2005 Lenders agree to waive any right to assert that it is impossible
to sell assets free and clear of their liens without their consent.
Notwithstanding the foregoing, the November 2005 Lenders retain their rights to
object a sale of assets on grounds other than the assets being sold free and
clear of the November 2005 Lenders’ liens;
 
(vi) the November 2005 Lenders waive any and all rights to credit bid at a
bankruptcy sale of the Company’s assets, unless the Required January 2006
Lenders’ consent; and
 
(vii) the November 2005 Lenders agree not to vote in favor of any plan of
reorganization proposed in a bankruptcy case unless the plan either pays the
January 2006 Lenders in full in cash or is supported by the Required January
2006 Lenders.
 
(g)  Notwithstanding anything to the contrary in this Agreement, in the event of
a Bankruptcy Proceeding of the Company, the September 2005 Lenders hereby agree
as follows, in each case unless otherwise consented to in writing by each of the
Required November 2005 Lenders and the Required January 2006 Lenders:
 
(i) the September 2005 Lenders waive any and all rights to dispute actions taken
by the Required November 2005 Lenders to seek adequate protection with respect
to the collateral securing the November 2005 Notes; and waive any and all rights
to dispute actions taken by the Required January 2006 Lenders to seek adequate
protection with respect to collateral securing the January 2006 Notes;
 
(ii) the September 2005 Lenders agree not to seek any form of adequate
protection other than: (A) replacement liens which shall be junior to any
replacement liens granted to the November 2005 Lenders and junior to any
replacement liens granted to the January 2006 Lenders, and to any liens securing
debtor-in-possession (“DIP”) financing that has been approved by the Required
November 2005 Lenders and has been approved by the Required January 2006
Lenders, and (B) periodic reports from the Company;
 
(iii) the September 2005 Lenders agree not to oppose the use of cash collateral
as agreed to by the Required November 2005 Lenders and as agreed to by the
January 2006 Lenders and will not oppose the use of any September 2005 Lenders’
cash collateral; provided, however, that the September 2005 Lenders receive
replacement liens. The September 2005 Lenders agree to a carve out from their
collateral equal to any carve out agreed to by the Required November 2005
Lenders and agreed to by the January 2006 Lenders, for example, for fees of the
U.S. Trustee and estate professionals;
 
(iv) the September 2005 Lenders agree not to oppose their liens being primed by
any DIP loan that has been approved by each of the Required November 2005
Lenders and the Required January 2006 Lenders; provided however, that the
September 2005 Lenders receive replacement liens junior to the liens securing
the DIP loan and the replacement liens received by the November 2005 Lenders and
the January 2006 Lenders. Notwithstanding the foregoing, the September 2005
Lenders reserve all rights to oppose other aspects of any DIP loan that could be
asserted if they held unsecured debt;
 
17

--------------------------------------------------------------------------------


(v) in the event of a sale or sales of an asset or assets by the Company that
has been approved by each of the Required November 2005 Lenders and the Required
January 2006 Lenders in a bankruptcy case, the September 2005 Lenders agree to
waive any right to assert that it is impossible to sell assets free and clear of
their liens without their consent. Notwithstanding the foregoing, the September
2005 Lenders retain their rights to object a sale of assets on grounds other
than the assets being sold free and clear of the September 2005 Lenders’ liens;
 
(vi) the September 2005 Lenders waive any and all rights to credit bid at a
bankruptcy sale of the Company’s assets, unless each of the Required November
2005 Lenders and the Required January 2006 Lenders consent; and
 
(vii) the September 2005 Lenders agree not to vote in favor of any plan of
reorganization proposed in a bankruptcy case unless the plan either pays both
the November 2005 Lenders and the January 2006 Lenders in full in cash or is
supported by each of the Required November 2005 Lenders and the Required January
2006 Lenders.
 
(h) Notwithstanding anything to the contrary in this Agreement, in the event of
a Bankruptcy Proceeding of the Company, the June 2005 Lenders hereby agree as
follows, in each case unless otherwise consented to in writing by each of the
Required September 2005 Lenders, the Required November 2005 Lenders and the
Required January 2006 Lenders:
 
(i) the June 2005 Lenders waive any and all rights to dispute actions taken by
the Required September 2005 Lenders to seek adequate protection with respect to
the collateral securing the September 2005 Notes, waive any all rights to
dispute actions taken by the Required November 2005 Lenders to seek adequate
protection with respect to the collateral securing the November 2005 Notes and
waive any and all rights to dispute actions taken by the Required January 2006
Lenders to seek adequate protection with respect to the collateral securing the
January 2006 Notes;
 
(ii) the June 2005 Lenders agree not to seek any form of adequate protection
other than: (A) replacement liens which shall be junior to any replacement liens
granted to the September 2005 Lenders, junior to any replacement liens granted
to the November 2005 Lenders, and junior to any replacement liens granted to the
January 2006 Lenders, and to any liens securing debtor-in-possession (“DIP”)
financing that has been approved by each of the Required September 2005 Lenders,
the Required November 2005 Lenders and the Required January 2006 Lenders, and
(B) periodic reports from the Company;
 
(iii) the June 2005 Lenders agree not to oppose the use of cash collateral as
agreed to by each of the Required January 2006 Lenders, the Required November
2005 Lenders and the Required September 2005 Lenders and will not oppose the use
of any June 2005 Lenders’ cash collateral; provided, however, that the June 2005
Lenders receive replacement liens. The June 2005 Lenders agree to a carve out
from their collateral equal to any carve out agreed to by each of the Required
January 2006 Lenders, the Required November 2005 Lenders and the Required
September 2005 Lenders, for example, for fees of the U.S. Trustee and estate
professionals;
 
18

--------------------------------------------------------------------------------


(iv) the June 2005 Lenders agree not to oppose their liens being primed by any
DIP loan that has been approved by each of the Required January 2006 Lenders,
the Required November 2005 Lenders and the Required September 2005 Lenders;
provided however, that the June 2005 Lenders receive replacement liens junior to
the liens securing the DIP loan and the replacement liens received by the
January 2006 Lenders, the November 2005 Lenders and the September 2005 Lenders.
Notwithstanding the foregoing, the June 2005 Lenders reserve all rights to
oppose other aspects of any DIP loan that could be asserted if they held
unsecured debt;
 
(v) in the event of a sale or sales of an asset or assets by the Company that
has been approved by each of the January 2006 Lenders, the Required November
2005 Lenders and the Required September 2005 Lenders in a bankruptcy case, the
June 2005 Lenders agree to waive any right to assert that it is impossible to
sell assets free and clear of their liens without their consent. Notwithstanding
the foregoing, the June 2005 Lenders retain their rights to object a sale of
assets on grounds other than the assets being sold free and clear of the June
2005 Lenders’ liens;
 
(vi) the June 2005 Lenders waive any and all rights to credit bid at a
bankruptcy sale of the Company’s assets, unless each of the Required January
2006 Lenders, the Required November 2005 Lenders and the Required September 2005
Lenders consent; and
 
(vii) the June 2005 Lenders agree not to vote in favor of any plan of
reorganization proposed in a bankruptcy case unless the plan either pays each of
the January 2006 Lenders, the November 2005 Lenders and the September 2005
Lenders in full in cash or is supported by each of the Required January 2006
Lenders, the Required November 2005 Lenders and the Required September 2005
Lenders.
 
(i)  Notwithstanding anything to the contrary in this Agreement, in the event of
a Bankruptcy Proceeding of the Company, the Watson Holders hereby agree as
follows, in each case unless otherwise consented to in writing by the Required
Senior Secured Parties:
 
(i) the Watson Holders waive any and all rights to dispute actions taken by the
Senior Secured Parties to seek adequate protection with respect to the
collateral securing the June 2005 Notes, the September 2005 Notes, the November
2005 Notes and the January 2006 Notes;
 
(ii) the Watson Holders agree not to seek any form of adequate protection other
than: (A) replacement liens which shall be junior to any replacement liens
granted to the Senior Secured Parties and to any liens securing
debtor-in-possession (“DIP”) financing that has been approved by the Required
Senior Secured Parties, and (B) periodic reports from the Company;
 
(iii) the Watson Holders agree not to oppose the use of cash collateral as
agreed to by the Required Senior Secured Parties and will not oppose the use of
any Watson Holders’ cash collateral; provided, however, that the Watson Holders
receive replacement liens. The Watson Holders agree to a carve out from their
collateral equal to any carve out agreed to by the Required Senior Secured
Parties, for example, for fees of the U.S. Trustee and estate professionals;
 
19

--------------------------------------------------------------------------------


(iv) the Watson Holders agree not to oppose their liens being primed by any DIP
loan that has been approved by the Required Senior Secured Parties; provided
however, that the Watson Holders receive replacement liens junior to the liens
securing the DIP loan and the replacement liens received by the Senior Secured
Parties. Notwithstanding the foregoing, the Watson Holders reserve all rights to
oppose other aspects of any DIP loan that could be asserted if they held
unsecured debt;
 
(v) in the event of a sale or sales of an asset or assets by the Company that
has been approved by the Required Senior Secured Parties in a bankruptcy case,
the Watson Holders agree to waive any right to assert that it is impossible to
sell assets free and clear of their liens without their consent. Notwithstanding
the foregoing, the Watson Holders retain their rights to object a sale of assets
on grounds other than the assets being sold free and clear of the Watson
Holders’ liens;
 
(vi) the Watson Holders waive any and all rights to credit bid at a bankruptcy
sale of the Company’s assets, unless the Required Senior Secured Parties
consent; and
 
(vii) the Watson Holders agree not to vote in favor of any plan of
reorganization proposed in a bankruptcy case unless the plan either pays the
Senior Secured Parties in full in cash or is supported by the Required Senior
Secured Parties.
 
(j)  The June 2005 Lenders agree than in the event of a Bankruptcy Proceeding of
the Company to (i) vote for any Plan of Reorganization supported by the Required
June 2005 Lenders, (ii) vote for and not object to a sale or sales of an asset
that has been approved by the Required June 2005 Lenders; (iii) vote for and not
object to any DIP loan that has been approved by the Required June 2005 Lenders;
(iv) support and not object to a carve out from their collateral equal to any
carve out agreed to by the Required June 2005 Lenders; (v) waive any and all
rights to dispute actions taken by the Required June 2005 Lenders to seek
adequate protection with respect to the collateral securing the June 2005 Notes;
and (vi) waive any right to assert that it is impossible to sell assets free and
clear of their liens without their consent, if such right has been waived by the
Required June 2005 Lenders.
 
(k) The September 2005 Lenders agree than in the event of a Bankruptcy
Proceeding of the Company to (i) vote for any Plan of Reorganization supported
by the Required September 2005 Lenders, (ii) vote for and not object to a sale
or sales of an asset that has been approved by the Required September 2005
Lenders; (iii) vote for and not object to any DIP loan that has been approved by
the Required September 2005 Lenders; (iv) support and not object to a carve out
from their collateral equal to any carve out agreed to by the Required September
2005 Lenders; (v) waive any and all rights to dispute actions taken by the
Required September 2005 Lenders to seek adequate protection with respect to the
collateral securing the September 2005 Notes; and (vi) waive any right to assert
that it is impossible to sell assets free and clear of their liens without their
consent, if such right has been waived by the Required September 2005 Lenders.
 
20

--------------------------------------------------------------------------------


(l) The November 2005 Lenders agree than in the event of a Bankruptcy Proceeding
of the Company to (i) vote for any Plan of Reorganization supported by the
Required November 2005 Lenders, (ii) vote for and not object to a sale or sales
of an asset that has been approved by the Required November 2005 Lenders; (iii)
vote for and not object to any DIP loan that has been approved by the Required
November 2005 Lenders; (iv) support and not object to a carve out from their
collateral equal to any carve out agreed to by the Required November 2005
Lenders; (v) waive any and all rights to dispute actions taken by the Required
November 2005 Lenders to seek adequate protection with respect to the collateral
securing the November 2005 Notes; and (vi) waive any right to assert that it is
impossible to sell assets free and clear of their liens without their consent,
if such right has been waived by the Required November 2005 Lenders.
 
(m) The January 2006 Lenders agree than in the event of a Bankruptcy Proceeding
of the Company to (i) vote for any Plan of Reorganization supported by the
Required January 2006 Lenders, (ii) vote for and not object to a sale or sales
of an asset that has been approved by the Required January 2006 Lenders; (iii)
vote for and not object to any DIP loan that has been approved by the Required
January 2006 Lenders; (iv) support and not object to a carve out from their
collateral equal to any carve out agreed to by the Required January 2006
Lenders; (v) waive any and all rights to dispute actions taken by the Required
January 2006 Lenders to seek adequate protection with respect to the collateral
securing the January 2006 Notes; and (vi) waive any right to assert that it is
impossible to sell assets free and clear of their liens without their consent,
if such right has been waived by the Required January 2006 Lenders.
 
(n) The Watson Holders agree than in the event of a Bankruptcy Proceeding of the
Company to (i) vote for any Plan of Reorganization supported by the Required
Watson Holders, (ii) vote for and not object to a sale or sales of an asset that
has been approved by the Required Watson Holders; (iii) vote for and not object
to any DIP loan that has been approved by the Required Watson Holders; (iv)
support and not object to a carve out from their collateral equal to any carve
out agreed to by the Required Watson Holders; (v) waive any and all rights to
dispute actions taken by the Required Watson Holders to seek adequate protection
with respect to the collateral securing the Watson Notes; and (vi) waive any
right to assert that it is impossible to sell assets free and clear of their
liens without their consent, if such right has been waived by the Required
Watson Holders.
 
SECTION 3.  Enforcement of Security.    (a)   Each Secured Creditor may, from
time to time, to the extent provided in the Transaction Documents to which it is
a party, (i) give notice that an "event of default" has occurred and is
continuing under such Transaction Documents, (ii) accelerate the Company’s
Obligations under such Transaction Documents and (iii) whether or not it has
given such notice or has effected such acceleration (but except as otherwise
provided in this Agreement), take or authorize the taking of such action with
regard to the protection, exercise, enforcement and collection of its rights in
and to that portion of the Collateral, in which it may have an interest, as it
may determine to be necessary or appropriate; provided, however, that each
Secured Creditor which is, as to any item of Collateral, a Junior Secured Party
in relation to one or more Senior Secured Parties, agrees that it (A) will not
take any action to enforce, collect on or exercise any or its rights or remedies
in respect of its liens on and security interests in such item or take or
receive from the Company or any Guarantor, respectively, directly or indirectly,
in cash or other property or by setoff or in any other manner, whether pursuant
to any judicial or nonjudicial enforcement, collection, execution, levy or
foreclosure proceedings or otherwise, including by deed in lieu of foreclosure,
the Collateral, or any part thereof or interest therein, in each case unless and
until each such Senior Secured Party has given written notice to such Junior
Secured Party that those Obligations to such Senior Secured Party which are
secured by such item and which are stated in Section 2 hereof to be senior to
the Obligations to such Junior Secured Party have been indefeasibly paid in full
(and each such Senior Secured Party hereby agrees promptly to give such
notification following such payment to such Senior Secured Party), (B) will not
interfere with any exercise by or on behalf of each such Senior Secured Party in
respect of any liens and security interests of such Senior Secured Party on or
in such item or any other rights or remedies of such Senior Secured Party in
furtherance of the rights and remedies of such Senior Secured Party to the
extent set forth in Section 2 hereof, and (C) will hold and promptly pay or
deliver to each such Senior Secured Party, in order of and in accordance with
the priorities set forth in Section 2 above (subject, however, to Section 3(b)
hereof), any such item received by such Junior Secured Party (including, without
limitation, any proceeds from the sale or other disposition of such item), in
each case unless and until each such Senior Secured Party has given written
notice to such Junior Secured Party that its Obligations (to the extent set
forth in clause (A) above) have been indefeasibly paid in full.
 
21

--------------------------------------------------------------------------------


(b)  (i)  Except as otherwise provided in clause (ii) below, each Secured
Creditor agrees to hold any item of Collateral, received by it, in or against
which a security interest or lien may be perfected by possession, as possessory
agent on behalf of all Secured Creditors that have a lien on or security
interest in such item (including, if appropriate, on its own behalf), and,
unless such Secured Creditor is a Senior Secured Party as to such item in
relation to all other Secured Creditors, to give notice (indicating the nature
and amount of such items) of such item and to turn over to the appropriate
Secured Creditor thereto forthwith upon receipt thereof, provided that this
clause (i) is intended solely to assure continuous perfection of the liens and
security interests granted under the Security Documents and nothing in this
clause (i) shall be deemed or construed as altering the priorities or
obligations set forth elsewhere in this Agreement; and (ii) in the event any
Secured Creditor receives any proceeds from the sale or any other disposition of
any Collateral in contravention of this Agreement) or in excess of the portion
of such proceeds to which such Secured Creditor is entitled hereunder, such
Secured Creditor shall give notice (indicating the nature and amount of such
proceeds and such excess, as applicable) and turn such proceeds or such excess,
as applicable, over to the appropriate Secured Creditor entitled thereto.
 
(c) Except as otherwise expressly provided in this Agreement, each right, power
and remedy of any of the Secured Creditors provided for in this Agreement or any
of the Transaction Documents, or any other document relating thereto, whether
such right, power or remedy is now existing or hereafter available at law or in
equity or by statute or otherwise, shall be cumulative and concurrent (except to
the extent otherwise provided in any such document) and shall be in addition to
every other such right, power or remedy. Except as otherwise provided in Section
3(a), the Transaction Documents, or any other document relating thereto, the
exercise or the beginning of the exercise by any Secured Creditor of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise of all such rights, powers or remedies, and no course of dealing
or failure or delay on the part of any party hereto in exercising any such
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
its rights, powers or remedies.
 
22

--------------------------------------------------------------------------------


(d) Each Secured Creditor which is, as to any item of Collateral, a Junior
Secured Party in relation to one or more Senior Secured Parties agrees that this
Agreement shall be enforceable against it in all circumstances, including,
without limitation, in any Bankruptcy Proceeding.
 
SECTION 4.  Notices of Default; Collateral Disposition, etc.    (a) Each of the
Secured Creditors agrees individually to give the others (as applicable): copies
of any written notice of an event of default (under any Transaction Document)
received from or sent to any Grantor, (i) within 10 business days of receipt of
any such notice by such Secured Creditor from such Grantor (or, if earlier,
prior to such Secured Creditor’s exercising any right or remedy or taking any
other action, in respect of such event of default, against the Company, any
Guarantor, any Company Collateral or any Guarantor Collateral), or, as
applicable, (ii) simultaneously with any such notice sent by such Secured
Creditor to any Grantor; and
 
(b) This Agreement is intended, in part, to constitute a request for notice and
a written notice of a claim by each Secured Creditor to the other of any
interest in the Collateral, in accordance with the provisions of Section 9-611
and 9-621 of the Uniform Commercial Code.
 
(c) Anything herein to the contrary notwithstanding, nothing in this Section 4
shall permit any Secured Creditor to exercise any right or remedy, or to take
any other action, against or in respect of the Company, any Guarantor, any
Company Collateral or any Guarantor Collateral in contravention of Sections 2 or
3 hereof or of any other provision of this Agreement.
 
SECTION 5.  Rights of Subrogation.    Any Junior Secured Party in respect of one
or more Senior Secured Parties agrees that, whether or not any such Senior
Secured Party shall have received any payment or distribution to any one or more
Senior Secured Parties from the Company or any Guarantor or on account of their
Obligations, such Junior Secured Party shall not be entitled to exercise any
rights of subrogation or reimbursement (or similar right or remedy of a surety)
until the date on which all Obligations to all such Senior Secured Parties (to
the extent such Obligations are stated in Section 2 hereof to be senior to the
Obligations to such Junior Secured Party) shall have been indefeasibly paid in
full.
 
SECTION 6.  Further Assurances.    Any Junior Secured Party in respect of one or
more Senior Secured Parties will, at the expense of the Company, at any time and
from time to time promptly execute and deliver all further instruments and
documents and take all further action, that any Senior Secured Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable any Senior Secured Party to exercise
and enforce its rights and remedies hereunder.
 
SECTION 7.  Waiver of Marshalling and Similar Rights.    Each of the parties
hereto, to the fullest extent permitted by applicable law, waives any
requirement regarding, and agrees not to demand, request, plead or otherwise
claim the benefit of, any marshalling, appraisement, valuation or other similar
right that a creditor or any other Person may otherwise may have under
applicable law.
 
23

--------------------------------------------------------------------------------


SECTION 8.  Obligations Hereunder Not Affected.    Except as otherwise provided
in this Agreement, all rights, interests, agreements and obligations of the
Secured Creditors hereunder, in respect of each other or in respect of the other
parties to this Agreement, and all agreements and obligations of the Junior
Secured Parties in respect of the respective Senior Secured Parties under this
Agreement shall remain in full force and effect irrespective of:
 
(a) Any lack of validity or enforceability of any Transaction Document or any
other agreement or instrument relating thereto;
 
(b) Any change in the time, manner or place of payment of, the security for, or
in any other term of, all or any of the Obligations secured or guaranteed by the
Security Documents, or any other extension, renewal, supplement, amendment or
other modification, waiver, refinancing or restructuring of or any consent to
departure from, or any act, omission or default under, this Agreement or any
other Transaction Document (including, without limitation, any increase in such
Obligations resulting from the extension of additional credit to, or the
issuance of additional debt or equity instruments by, the Company or any of its
Subsidiaries or otherwise, but excluding, in any event, any such increase in the
Company’s Obligations to any one or more Secured Creditors to the extent that,
after giving effect thereto and to any reductions associated or occurring
substantially concurrently with such increase, the aggregate amount of the
Company’s Obligations to such Secured Creditors would exceed the aggregate
amount of such Obligations to such Secured Creditors stated to be subject to the
priorities of Section 2 hereof);
 
(c) Any taking, exchange, surrender, release or non-perfection of any lien or
security interest in the Collateral, or any other collateral, or any taking,
release, supplement, amendment or other modification or waiver of or consent to
departure from any Guaranty, or any other guaranty, for all or any of the
Obligations, or any settlement or compromise of any of such Obligations;
 
(d) Any manner of application of the Collateral, or any other collateral, or
proceeds thereof, to all or any of the Obligations of the Company secured or
guaranteed by the Security Documents, or any manner of sale or other disposition
of any Collateral or such other collateral or any other assets of the Company;
 
(e) Any exercise or failure to exercise any rights by or against any Secured
Creditor;
 
(f) Any change, restructuring or termination of the corporate structure of the
Company or any of its Subsidiaries (including, without limitation, Acura
Pharmaceutical Technologies, Inc. and Axiom Pharmaceutical Corporation); or
 
(g) Any other circumstance (including, without limitation, any statute of
limitations) that might otherwise constitute a defense available to, or a
discharge of, any Grantor, any Guarantor, any borrower, any Secured Creditor or
any other secured creditor (irrespective of such creditor being subordinated
whether in priority of its liens on or security interest in collateral, in right
of payment or otherwise).
 
24

--------------------------------------------------------------------------------


This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Obligation is rescinded or must otherwise
be returned by any Secured Creditor upon the initiation of any Bankruptcy
Proceedings against any Grantor, or otherwise, all as though such payment had
not been made.
 
SECTION 9.  Appointment of Collateral Agents. In case of the pendency of any
Bankruptcy Proceeding or other judicial proceeding relative to any Grantor or
Guarantor, the Agent shall be entitled and empowered, by intervention in such
proceeding or otherwise, (a) to file and prove a claim for the whole amount of
the Obligations and other amounts due under the Transaction Documents or this
Agreement and to file such other papers or documents as may be necessary or
advisable in order to have such claims and amounts due allowed in such
Bankruptcy Proceeding or judicial proceeding, and (b) to collect and receive any
moneys or other property payable or deliverable on any such claims or other
amounts due and to distribute the same in accordance with the provisions hereof.
Nothing in this paragraph shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any 2005 Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or other amounts due under the Transaction Documents or this Agreement, or to
authorize the Agent to vote in respect of the Obligations or other amounts due
in any such Bankruptcy Proceeding or judicial proceeding.
 
SECTION 10.  Representations and Warranties.    Each of the Watson Holders, the
June 2005 Lenders, the September 2005 Lenders, the November 2005 Lenders and the
January 2006 Lenders represents and warrants to the other Watson Holders, June
2005 Lenders, September 2005 Lenders, November 2005 Lenders and January 2006
Lenders party hereto as follows:
 
(a) (i)  This Agreement has been duly executed and delivered by its duly
authorized officer and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof; and (ii) the
execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate or partnership action, as the case may be,
and do not and will not (A) violate any provision of any law, rule or regulation
having applicability to it or of its (x) charter or articles of association or
by-laws or (y) limited partnership agreement, as the case may be, (B) result in
a breach of or constitute a default or an event of default (or any event which,
with the giving of notice, the lapse of time, or both, would constitute an event
of default) under any indenture or loan or credit agreement or any other
material agreement, lease or instrument to which it is a party, or (C) require
the consent or approval of any governmental authority or arbitrator;
 
(b) Each of the Watson Holders represents and warrants that it has not
heretofore transferred or assigned its lien on and security interest in any
Collateral under the Watson Company Security Documents or the Watson Guarantor
Security Documents;
 
25

--------------------------------------------------------------------------------


(c) Each of the June 2005 Lenders represents and warrants that it has not
heretofore transferred or assigned its lien on and security interest in any
Collateral under the June 2005 Company Security Documents or the June 2005
Guarantor Security Documents; and
 
(d) Each of the September 2005 Lenders represents and warrants that it has not
heretofore transferred or assigned its lien on and security interest in any
Collateral under the September 2005 Company Security Documents or the September
2005 Guarantor Security Documents.
 
(e) Each of the November 2005 Lenders represents and warrants that it has not
heretofore transferred or assigned its lien on and security interest in any
Collateral under the November 2005 Company Security Documents or the November
2005 Guarantor Security Documents; and
 
SECTION 11.  Assignments.    (a)  No party hereto shall assign its rights
hereunder or any interest herein or any of its rights or interests pursuant to
the respective Security Documents made by it or in its favor, or any of its
obligations hereunder or thereunder, to any other Person (i) without the prior
written consent of the Senior Secured Parties holding a majority of the amount
of the Obligations to such Senior Secured Parties and (ii) in compliance with
Section 11(b) below.
 
(b) In the event of any assignment of any Security Document by any party hereto
or by any successor or assignee of any party hereto or by any other party which
may now or hereafter have any rights, title or interest in such Security
Document, respectively, the terms of such assignment shall provide that, and the
assigned Security Document shall bear a legend to the effect that (i) all
provisions of such agreement, including provisions relating to the assignment
thereof, shall be subject to the terms of this Agreement and that in the event
of any conflict between such agreement and this Agreement, this Agreement shall
prevail and (ii) the assignee of such Security Document shall be bound by all
duties and obligations of the assignor of such Security Document under this
Agreement.
 
(c) Notwithstanding anything to the contrary in this Agreement, each party
hereto acknowledges the assignment before the date hereof by Watson to the
Watson Holders (and/or the Agent) of all of Watson’s rights and interests under
the Watson Company Security Documents, the Watson Guarantor Security Documents,
the Watson Guaranty, the Watson Loan Agreement, the Watson Term Loan and the
Watson Note.
 
SECTION 12.  Continuing Agreement; Assignments of Obligations.    (a)  This
Agreement shall remain in full force and effect until the date on which all
Obligations shall have been indefeasibly paid in full and no Obligations are
outstanding.
 
(b) This Agreement shall be binding upon, and inure to the benefit of and be
enforceable by, each party hereto and its successors, permitted transferees and
assigns.
 
(c) Without limiting the generality of Section 12(b) above, except as otherwise
provided in Section 11, nothing in this Agreement shall preclude any Secured
Creditor from assigning or otherwise transferring all or any porting of its
rights and obligations under any Transaction Document to any other Person, and
such other Person shall thereupon become vested with all the rights in respect
thereof granted to such Secured Creditor herein or otherwise, in each case as
provided in the respective Transaction Documents.
 
26

--------------------------------------------------------------------------------


SECTION 13.  Amendment; Modification; Waiver of Documents.    (a)  Except as
otherwise expressly provided herein, no provision of this Agreement may be
supplemented, amended, or otherwise modified or waived other than by a writing
signed by the parties hereto holding (i) at least fifty percent (50%) of the
outstanding principal amount of the January 2006 Notes; (ii) at least fifty
percent (50%) of the outstanding principal amount under the November 2005 Notes;
(iii) at least sixty percent (60%) of the outstanding principal amount under the
September 2005 Notes, (iv) at least sixty percent (60%) of the outstanding
principal amount under the June 2005 Notes, and (v) at least sixty percent (60%)
of the outstanding principal amount under the Watson Note. Without limiting the
generality of the foregoing, the parties expressly acknowledge that no
amendment, waiver or modification of Sections 2 or 3 of this Agreement shall
require any consent of any Grantor. Furthermore, except as otherwise expressly
provided herein, no rights of any Secured Creditor in any item of Collateral may
be amended, supplemented, or otherwise modified (whether by virtue of supplement
or amendment to or other modification of this Agreement, any Transaction
Document or otherwise) without the prior written consent of such parties as
would be sufficient to amend this Agreement pursuant to the first sentence of
this Section 13. Anything herein to the contrary notwithstanding (but except as
otherwise specified in the following sentence), each Secured Creditor may make
supplements or amendments to, or modifications or waivers of the provisions of
its Transaction Documents in accordance with the terms thereof without the prior
written consent of or notice to any other Person, except for any changes in the
definition of "Company Collateral" or "Guarantor Collateral" (or similar terms)
set forth therein resulting in increase of the rights of such Secured Creditor
in such item, which changes in such definitions shall require the prior written
consent of such parties as would be sufficient to amend this Agreement pursuant
to the first sentence of this Section 13.
 
(b) To the extent any provision of Section 13(a) or (b) hereof requires the
consent of any Secured Creditor under one or more Security Documents to which
such Secured Creditor is a party, the effectiveness of such consent shall be
determined in accordance with such Security Documents.
 
(c) This Agreement supersedes in all respects the November 2005 Subordination
Agreement.
 
SECTION 14.  Intercreditor Agreement for Benefit of Parties Hereto.    Nothing
in this Agreement, express or implied, is intended or shall be construed to
confer upon any person or entity other than the Secured Creditors any right,
remedy or claim by reason of this Agreement or any covenant, condition or
stipulation hereof; and the covenants, stipulations and agreements contained in
this Agreement are and shall be for the sole and exclusive benefit of the
parties hereto, and their respective successors and assigns.
 
SECTION 15.  Notices.    All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if transmitted by
facsimile or delivered either personally or by a nationally recognized courier
service marked for next business day delivery or sent in a sealed envelope by
first class mail, postage prepaid and either registered or certified, return
receipt requested, addressed as follows:
 
27

--------------------------------------------------------------------------------


if to any Watson Holder, June 2005 Lender, September 2005 Lender or November
2005 Lender, to it as set forth opposite its signature on the signature pages
hereto;
 
if to the Company, to 616 N. North Court, Palatine, Illinois 60067, fax no.
(847) 705-5399, to the attention of Mr. Andrew D. Reddick, Chief Executive
Officer;
 
if to the Grantors and Guarantors, as applicable to: (i) Acura Pharmaceutical
Technologies, Inc., c/o the Company at the notice address or fax number above;
or (ii) Axiom Pharmaceutical Corporation, c/o the Company at the notice address
or fax number above;
 
if to any future Grantor or Guarantor, at such address given by such Grantor or
Guarantor for notices to it; and
 
or to such other address with respect to any party hereto as such party may from
time to time notify (as provided above) the other parties hereto.
 
Any such notice, demand or communication shall be deemed to have been given (i)
on the date of delivery, if delivered personally, (ii) on the date of facsimile
transmission, receipt confirmed, (iii) one business day after delivery to a
nationally recognized overnight courier service, if marked for next day delivery
or (iv) five business days after the date of mailing, if mailed.
 
SECTION 16.  Individual Action.    No Secured Creditor may require any other
Secured Creditor to take or refrain from taking any action hereunder or with
respect to any of the Collateral, except as and to the extent expressly set
forth in this Agreement. Except as otherwise specified herein, no Secured
Creditor shall be responsible to the other Secured Creditors for any recitals,
statements, representations or warranties contained in this Agreement, any of
the Transaction Documents, or any other agreements or instruments executed and
delivered by any Grantor pursuant to any of the Transaction Documents or in any
certificate of other document referred to or provided for in, or received by
either of them under, any of the Transaction Documents or for the authenticity,
accuracy, completeness, value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Transaction Documents or any other
document referred to or provided for therein or any lien under any Transaction
Document, or the perfection of any such lien or for any failure by any Grantor
to perform any of its Obligations under any of the Transaction Documents. Each
Secured Creditor may employ agents and attorneys-in-fact and shall not be
responsible, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. No Secured Creditor, and none of its
directors, officers, employees or agents shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct.
 
SECTION 17.  Reliance.    In acting with respect to this Agreement, each of the
Secured Creditors shall be entitled (a) to rely on any communication believed by
it to be genuine and to have been made, sent or signed by the Person by whom it
purports to have been made, sent or signed and (b) to rely on the advice or
services or opinions and statements of any professional advisor whose advice or
services to it seem necessary, expedient or desirable and are given or made in
connection with this Agreement.
 
28

--------------------------------------------------------------------------------


SECTION 18.  No Waiver; Remedies.    Except as otherwise specified herein, no
failure on the part of any Secured Creditor to exercise and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 19.  Severability.    If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
SECTION 20.  Governing Law.    This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Agreement were negotiated, excluding to the greatest
extent permitted by law any rule of law that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
SECTION 21.  Jurisdiction.    (a)  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or United States Federal court sitting
in New York City, and any appellate court from any thereof, in any action or
proceeding arising our of or relating to this Agreement or any of the other
Transaction Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such United States Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by law. Nothing in this Agreement or any other
Transaction Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any of the other
Transaction Documents in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in any such New York State or United States
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
SECTION 22.  Waiver of Jury Trial.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR THE ACTIONS OF ANY
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
29

--------------------------------------------------------------------------------


SECTION 23.  Titles and Subtitles.    The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
SECTION 24.  Counterparts.    This Agreement may be executed in any number of
counterparts, including by facsimile copy, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
SECTION 25.  Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior representations, negotiations, writings, memoranda and
agreements.
 
[Signature pages follow]
 
30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.
 

 
"GRANTORS"
 
ACURA PHARMACEUTICALS, INC.,
a New York corporation
 
 
/s/ Peter A. Clemens  
By: Peter A. Clemens
Its: Sr. VP & CFO
 
AXIOM PHARMACEUTICAL
CORPORATION,
a Delaware corporation
 
 
/s/ Peter A. Clemens   
By:
Its:
 
ACURA PHARMACEUTICAL
TECHNOLOGIES, INC.,
an Indiana corporation
 
 
/s/ Peter A. Clemens   
By: Peter A. Clemens
Its: Sr. VP & CFO
 



31

--------------------------------------------------------------------------------





GALEN PARTNERS III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
 
 
/s/ Bruce F. Wesson  
By: Bruce F. Wesson
Its: General Partner
ESSEX WOODLANDS HEALTH
VENTURES V, L.P.
190 South LaSalle Street, Suite 2800
Chicago, IL 60603
 
 
/s/ Immanuel Thangaraj
By: Immanuel Thangaraj
Its: Managing Director
 
GALEN PARTNERS INTERNATIONAL, III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
 
/s/ Bruce F. Wesson 
By: Bruce F. Wesson
Its: General Partner
CARE CAPITAL INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
 
By:  /s/ David R. Ramsay
Name: David R. Ramsay
Title: Authorized Signatory
 
GALEN EMPLOYEE FUND III, L.P.
By: Wesson Enterprises, Inc.
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
 
 
/s/ Bruce F. Wesson  
By: Bruce F. Wesson 
Its: President
CARE CAPITAL OFFSHORE
INVESTMENTS II, LP
By: Care Capital, L.L.C., as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
 
By: /s/ David R. Ramsay
Name: David R. Ramsay
Title: Authorized Signatory

 
32

--------------------------------------------------------------------------------


 
MICHAEL WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
/s/ Michael Weisbrot   
SUSAN WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
/s/ Susan Weisbrot   
 
JOHN E. HEPPE, JR.
237 W. Montgomery Avenue
Haverford, Pennsylvania 19041
 
 
/s/ John Heppe, Jr.   
 
DENNIS ADAMS
120 Kynlyn Road
Radnor, Pennsylvania 19312
 
 
/s/ Dennis Adams   
PETER STIEGLITZ
RJ Palmer LLC
156 West 56th Street, 5th Floor
New York, New York 10019
 
 
/s/ Peter Stieglitz   
 
GEORGE E. BOUDREAU
222 Elbow Lane
Haverford, PA 19041
 
 
 
/s/ George Boudreau   
 
   





33

--------------------------------------------------------------------------------


 

